64 F.3d 658
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Arthur F. PIGGOTT, Plaintiff--Appellant,v.William Lee PERSON, Jr., Defendant--Appellee.
No. 95-6571.
United States Court of Appeals, Virginia.
Aug. 17, 1995.

Arthur F. Piggott, appellant pro se.
Before ERVIN, Chief Judge, MOTZ, Circuit Judge, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing without prejudice his 42 U.S.C. Sec. 1983 (1988) claim for failure to particularize his complaint.  We dismiss the appeal for lack of jurisdiction because the order is not appealable, as Appellant may amend his complaint to cure the defects.  See Domino Sugar Corp. v. Sugar Workers Local Union, 10 F.3d 1064, 1066-67 (4th Cir.1993).


2
We deny leave to proceed in forma pauperis and dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


3
DISMISSED.